DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, 18, 20- 26, 29, and 30 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-16, 18, 20- 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sundberg et al (US 20200068531) in view of Freda et al (US 20210329596) and further in view of Wang et al (US 20220201557).

As to claim 1 Sundberg A first wireless communication device for wireless communication (Sundberg ¶0148), comprising: a memory; and one or more processors operatively coupled to the memory (Sundberg ¶0151), the memory and the one or more processors configured to: receive, from a second wireless communication device, an announcement associated with a first future communication and that indicates a set of resources associated with the first future communication; and communicate using the set of resources based at least in part on a determination that an estimated interference will result: (Sundberg ¶0019-UE can book transmitting resources for future transmissions. The booked resources are announced to surrounding UEs in the sidelink control channel Upon receiving such sidelink control channel information surrounding UEs may estimate the interference for a future resource allocation). Sundberg however is silent where the estimated interference is a result of a second future communication using the set of resources satisfying an interference condition- an interference condition understood as a RSRP threshold. However in a analogous art Freda remedies this deficiency: Freda ¶0179- 1st and last sentences- A WTRU may determine the PSCCH RSRP of another WTRU's transmission. The WTRU may consider an announced resource to be occupied if the received RSRP is larger than a threshold..... WTRU may further change/adjust/choose such thresholds based on other conditions. Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sundberg with that of Freda for the purpose of estimating interference from a RSRP threshold (Freda ¶0179). 
Both Sundberg and Freda however are silent where the estimated interference will result from the second future interference using the set of resources  that are to be used for the first future interference- in other words as best understood the set of resources (e.g. beams) in the determination of the estimated interference that satisfies the interference condition are the same for both the first and second future communications However in an analogous art Wang remedies this deficiency: (Wang Fig.3A, ¶109- 3rd sentence- UE 115-f may receive an indication of reserved resources for future transmissions to UE 115-f via beam 305-a, and UE 115-f may transmit the resource reservation reassurance information via the same beam 305-a.).  Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sundberg and Freda with that of Wang for the purpose of reducing interference (Wang ¶0107- last sentence).   

As to claim 3 the combined teachings of Sundberg, Freda and Wang disclose the first wireless communication device of claim 1, wherein the one or more processors are further configured to: determine a reference signal received power (RSRP) associated with the announcement; and  determine that the RSRP satisfies an RSRP threshold, wherein the determination that the estimated interference satisfies the interference condition is based at least in part on determining that the RSRP satisfies the RSRP threshold (Freda ¶0179- 1st and 2nd and last sentence- WRTU may determine the PSCCH RSRP of another WTRU's transmission. The WTRU may consider an announced resource to be occupied if the received RSRP is larger than a threshold.; The WTRU may further change/adjust/choose such thresholds based on other conditions).

As to claim 4 the combined teachings of Sundberg, Freda and Wang disclose the first wireless communication device of claim 3, wherein the RSRP threshold is specified in a wireless communication standard (Freda ¶0079- 2nd sentence- WTRU may be configured with a set of Physical Sidelink Control Channel (PSCCH) Reference Signal Receive Power (RSRP) thresholds).

As to claim 5 the combined teachings of Sundberg, Freda and Wang disclose the first wireless communication device of claim 3, wherein the RSRP threshold is based at least upon a priority associated with the first future communication (Freda ¶0179- last sentence-The WTRU may further change/adjust/choose such thresholds based on other conditions such as the relative priority between the WTRU's transmission).

As to claim 6 the combined teachings of Sundberg, Freda and Wang disclose the first wireless communication device of claim 5, wherein the announcement indicates the priority associated with the first future communication (Freda ¶0109- last sentence-QoS requirements, such as priority..., amount of data to be transmitted with a given priority; whether the selection is for........broadcast transmission- being considered as announcement);

As to claim 7 the combined teachings of Sundberg, Freda and Wang disclose the first wireless communication device of claim 5, wherein the priority associated with the first future communication is specified in a wireless communication standard (Freda ¶0002- 1st sentence- (LTE D2D) communications, a Wireless Transmit/Receive Unit (WTRU) may select radio resources based on the priority of transmission that is preassigned or preconfigured to the WTRU).

As to claim 8 the combined teachings of Sundberg, Freda and Wang disclose the first wireless communication device of claim 3, wherein the RSRP threshold is based at least upon a priority associated with the second future communication (Freda ¶0219- the WTRU with low priority data 460 may pre-empt its planned (or reserved) future transmission on the pool 2 480. In another example, if the congestion measurements on pool 1 475 exceeds a certain threshold.).

As to claim 9 the combined teachings of Sundberg, Freda and Wang disclose the first wireless communication device of claim 3, wherein the RSRP threshold is based at least upon a rank associated with the first future communication (Freda ¶0237-The WTRU may use multiple resource selection attempts (on different time windows) or defers a resource selection to a future window based on time criticality, CBR, or another parameter; Freda ¶0240- The WTRU may determine availability of a resource based on another WTRU's range/reliability parameter (transmitted in SCI) and the received RSRP of the SCI).

As to claim 10 the combined teachings of Sundberg, Freda and Wang disclose the first wireless communication device of claim 9, wherein the announcement indicates the rank associated with the first future communication (Freda ¶0237-The WTRU may use multiple resource selection attempts (on different time windows) or defers a resource selection to a future window based on time criticality, CBR, or another parameter.

As to claim 11 the combined teachings of Sundberg, Freda and Wang disclose the first wireless communication device of claim 9, wherein the rank associated with the first future communication is specified in a wireless communication standard (Freda ¶0237-,  WTRU may use multiple resource selection attempts (on different time windows) or defers a resource selection to a future window based on time criticality, CBR, or another parameter- such parameters suggesting rank).

As to claim 12 the combined teachings of Sundberg, Freda and Wang disclose the first wireless communication device of claim 3, wherein the RSRP threshold is based at least upon a rank associated with the second future communication (Freda ¶0216- last sentence)

As to claim 13 the combined teachings of Sundberg, Freda and Wang disclose the first wireless communication device of claim 3, wherein the one or more processors are further configured to receive, from the second wireless communication device, an indication of the RSRP threshold (Freda ¶0179- 1st and 2nd sentence).

As to claim 14 the combined teachings of Sundberg, Freda and Wang disclose the first wireless communication device of claim 13, wherein the indication of the RSRP threshold is carried in the announcement (Freda ¶0223- 1st sentence- if the congestion measurement is above the predetermined threshold, the WTRU may defer the transmission of data on the first resource pool for a period of time. The period of time may be configured by the network via RRC signaling or system information broadcasting (e.g., SIB).

As to claim 15 the combined teachings of Sundberg, Freda and Wang disclose the first wireless communication device of claim 3, wherein the RSRP threshold comprises a maximum RSRP ( Freda ¶0146).

As to claim 16 the combined teachings of Sundberg, Freda and Wang disclose the first wireless communication device of claim 3, wherein the RSRP threshold comprises a minimum RSRP (Freda ¶0146).

As to claim 21 the combined teachings of Sundberg, Freda and Wang disclose the first wireless communication device of claim 1, wherein the announcement comprises a reception announcement ( Freda ¶0004- penultimate sentence; ¶0038).

As to claim 22 the combined teachings of Sundberg, Freda and Wang disclose the first wireless communication device of claim 1, wherein the announcement comprises a transmission announcement (Freda ¶0004- penultimate sentence-  first WTRU may preempt a reserved transmission (or future transmission) of the first data on the first resource pool.¶0038).

As to claim 23 Sundberg discloses a  method of wireless communication performed by a first wireless communication device (Sundberg Fig.2, ¶0038, ¶0148), comprising: receiving, from a second wireless communication device(Sundberg Fig.2, ¶0038), an announcement associated with a first future communication and that indicates a set of resources associated with the first future communication (Sundberg ¶0019-UE can book transmitting resources for future transmissions. The booked resources are announced to surrounding UEs in the sidelink control channel Upon receiving such sidelink control channel information surrounding UEs may estimate the interference for a future resource allocation);
Sundberg however is silent where communicating using the set of resources based at least in part on a determination that an estimated interference that will result from a second future communication using the set of resources satisfies an interference condition- an interference condition understood as a RSRP threshold. However in a analogous art Freda remedies this deficiency: Freda ¶0179- 1st and last sentences- A WTRU may determine the PSCCH RSRP of another WTRU's transmission. The WTRU may consider an announced resource to be occupied if the received RSRP is larger than a threshold..... WTRU may further change/adjust/choose such thresholds based on other conditions. Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sundberg with that of Freda for the purpose of estimating interference from a RSRP threshold (Freda ¶0179). 
Both Sundberg and Freda however are silent where the estimated interference will result from the second future interference using the set of resources  that are to be used for the first future interference- in other words as best understood the set of resources (e.g. beams) in the determination of the estimated interference that satisfies the interference condition are the same for both the first and second future communications However in an analogous art Wang remedies this deficiency: (Wang Fig.3A, ¶109- 3rd sentence- UE 115-f may receive an indication of reserved resources for future transmissions to UE 115-f via beam 305-a, and UE 115-f may transmit the resource reservation reassurance information via the same beam 305-a.).  Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sundberg and Freda with that of Wang for the purpose of reducing interference (Wang ¶0107- last sentence).   
  
  
As to claim 24 the combined teachings of Sundberg, Freda and Wang disclose the method of claim 23, further comprising: determining a reference signal received power (RSRP) associated with the announcement; and determining that the RSRP satisfies an RSRP threshold, wherein the determination that the estimated interference satisfies the interference condition is based at least in part on determining that the RSRP satisfies the RSRP threshold (Freda ¶0179- 1st and 2nd and last sentence- WRTU may determine the PSCCH RSRP of another WTRU's transmission. The WTRU may consider an announced resource to be occupied if the received RSRP is larger than a threshold.; The WTRU may further change/adjust/choose such thresholds based on other conditions). 

As to claim 25 the combined teachings of Sundberg, Freda and Wang disclose the method of claim 24, wherein the RSRP threshold is based at least upon a priority associated with the second future communication(Freda ¶0219- the WTRU with low priority data 460 may pre-empt its planned (or reserved) future transmission on the pool 2 480. In another example, if the congestion measurements on pool 1 475 exceeds a certain threshold.).

As to claim 26 the combined teachings of Sundberg, Freda and Wang disclose the method of claim 24, wherein the RSRP threshold is based at least upon a rank associated with the first future communication(Freda ¶0237-The WTRU may use multiple resource selection attempts (on different time windows) or defers a resource selection to a future window based on time criticality, CBR, or another parameter; Freda ¶0240- The WTRU may determine availability of a resource based on another WTRU's range/reliability parameter (transmitted in SCI) and the received RSRP of the SCI.

As to claim 29. Sundberg discloses an apparatus for wireless communication (Sundberg ¶0147) , comprising: means for receiving, from a second wireless communication device, an announcement associated with a first future communication and that indicates a set of resources associated with the first future communication (Sundberg ¶0019-UE can book transmitting resources for future transmissions. The booked resources are announced to surrounding UEs in the sidelink control channel Upon receiving such sidelink control channel information surrounding UEs may estimate the interference for a future resource allocation);;
Sundberg however is silent of  means for communicating using the set of resources based at least in part on a determination that an estimated interference that will result from a second future communication using the set of resources satisfies an interference condition- an interference condition understood as a RSRP threshold. However in a analogous art Freda remedies this deficiency: Freda ¶0179- 1st and last sentences- A WTRU may determine the PSCCH RSRP of another WTRU's transmission. The WTRU may consider an announced resource to be occupied if the received RSRP is larger than a threshold..... WTRU may further change/adjust/choose such thresholds based on other conditions. Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sundberg with that of Freda for the purpose of estimating interference from a RSRP threshold (Freda ¶0179). Both Sundberg and Freda however are silent where the estimated interference will result from the second future interference using the set of resources  that are to be used for the first future interference- in other words as best understood the set of resources (e.g. beams) in the determination of the estimated interference that satisfies the interference condition are the same for both the first and second future communications However in an analogous art Wang remedies this deficiency: (Wang Fig.3A, ¶109- 3rd sentence- UE 115-f may receive an indication of reserved resources for future transmissions to UE 115-f via beam 305-a, and UE 115-f may transmit the resource reservation reassurance information via the same beam 305-a.).  Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sundberg and Freda with that of Wang for the purpose of reducing interference (Wang ¶0107- last sentence).   
  
 As to claim 30 Sundberg discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication (Sundberg ¶0147) , the set of instructions comprising: one or more instructions that, when executed by one or more processors of a first wireless communication device, cause the first wireless communication device to: receive, from a second wireless communication device, an announcement associated with a first future communication and that indicates a set of resources associated with the first future communication(Sundberg ¶0019-UE can book transmitting resources for future transmissions. The booked resources are announced to surrounding UEs in the sidelink control channel Upon receiving such sidelink control channel information surrounding UEs may estimate the interference for a future resource allocation);; 
Sundberg however is silent in communicating using the set of resources based at least in part on a determination that an estimated interference that will result from a second future communication using the set of resources satisfies an interference condition. - an interference condition understood as a RSRP threshold. However in a analogous art Freda remedies this deficiency: Freda ¶0179- 1st and last sentences- A WTRU may determine the PSCCH RSRP of another WTRU's transmission. The WTRU may consider an announced resource to be occupied if the received RSRP is larger than a threshold..... WTRU may further change/adjust/choose such thresholds based on other conditions. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sundberg with that of Freda for the purpose of estimating interference from a RSRP threshold (Freda ¶0179).  Both Sundberg and Freda however are silent where the estimated interference will result from the second future interference using the set of resources  that are to be used for the first future interference- in other words as best understood the set of resources (e.g. beams) in the determination of the estimated interference that satisfies the interference condition are the same for both the first and second future communications However in an analogous art Wang remedies this deficiency: (Wang Fig.3A, ¶109- 3rd sentence- UE 115-f may receive an indication of reserved resources for future transmissions to UE 115-f via beam 305-a, and UE 115-f may transmit the resource reservation reassurance information via the same beam 305-a.).  Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sundberg and Freda with that of Wang for the purpose of reducing interference (Wang ¶0107- last sentence).   
 
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sundberg in view of Freda, in view of Wang  and further in view of Vilzmann et al (US 20080039046).

As to claim 2 the combined teaching of  Sundberg an Freda disclose the first wireless communication device of claim 1, however silent wherein the one or more processors, when receiving the announcement, are configured to receive the announcement using a beam, and wherein the one or more processors, when communicating, are configured to communicate using the beam However in an analogous art Vilzmann is relied on in remedying this deficiency:(Vilzmann ¶0088- 3rd sentence-node D which is addressed by node C may receive the announcement message, may estimate the direction of arrival, may find suitable beamforming for reception and may reply with e.g. a ready to receive (RTR) signal on SCH.sub.in to node C). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combined teachings of Sundberg and Freda with that of Vilzmann for the purpose of beamforming for announcement messages (Vilzmann ¶0088-1st sentence).


Allowable Subject Matter
Claim 17, 19, 20, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462